                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-01844JVS(DFMx)                                                Date     September 30, 2019
 Title             Guy Fairon v Edward D Jones & Co, LP, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter


                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present


 Proceedings:           (In Chambers)          ORDER TO SHOW CAUSE RE DISMISSAL
                                               FOR LACK OF PROSECUTION


       The Court sets an Order to Show Cause why sanctions should not be imposed and/or the case
dismissed for lack of prosecution or the answer stricken for failure to file a Joint Rule 26(f) Report
(not unilateral reports). Counsel shall respond in writing by October 7, 2019.

       The Court ORDERS the Scheduling Conference CONTINUED to October 21, 2019
at 10:00 a.m. The Scheduling Conference set for October 1, 2019 at 8:00 a.m. is ordered
VACATED.




                                                                                                          :     00

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
